It seems important to note, in concurring in the conclusion reached by the majority of the Court, that Frank Kelly was suspended as City Clerk of the City of Miami, Florida, because he had continued, since becoming City Clerk, a system of registration which had been in effect for many years. It was the method used at the time of the induction into office of Robert R. Williams, John W. DuBose, Anna M. Perry and Ralph Ferguson, and even while they served together in their respective capacities the record does not disclose that any effort was made on the part of these persons to improve the system until it was decided by this Court that the judgment of ouster should be entered against Bloodworth, *Page 536 
thereby reinstating Kelly, who was considered unfriendly to the Commissioners sought to be removed.
After the judgment of ouster was entered, and at that late date, a majority of the Commission formally charged Kelly with misconduct because of a system of registration continued from other administrations and in force at the time respondents, or most of them, took office, despite the fact that during their joint service as City Clerk and City Commissioners, respectively, the City Commission, so far as the record shows, made no effort toward the establishment of a correct registration list.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.